DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2006/0136303 A1) in view of Allard et al. (US 2011/0067089 A1).
Regarding claim 1, Bell teaches a checkout system, comprising: a plurality of cart-mountable point-of-sale (POS) apparatuses [0014] including: a user interface (210); a wireless communication interface (204); and a processor configured to control the wireless communication interface (201) to transmit login information including a customer ID obtained by the user interface (302) and a terminal ID of the cart-mountable POS apparatus (302); and a server communicably connectable to the plurality of cart-mountable POS apparatuses (120), the server configured to: upon receiving first login formation from a first cart-mountable POS apparatus of the plurality of cart mountable POS apparatuses, the first login information including a first customer ID and a first terminal ID of the first cart-mountable POS apparatus (302), generate a first data record associated with the first customer ID and the first terminal ID [0022]; and upon receiving second login formation from a second cart-mountable POS apparatus of the plurality of cart-mountable POS apparatuses after generation of the first data record (Fig. 3 is performed any time a customer takes a device), the second login information including first customer ID and a second terminal ID of the second cart-mountable POS apparatus, update the first data record to be associated with the second terminal ID rather than with the first terminal ID [0022] (database is updated every time the customer enters the store and checks into the system, Fig. 3).
Bell lacks that the data record is disassociated from the first terminal ID.
Allard teaches updating a first data record that is associated with a first terminal ID to be associated with a second terminal ID and disassociated from the first terminal ID [0083].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to disassociate the data record from the first terminal ID as taught in Allard because it allows for efficient and secure transfer of communication facilitation information within a network. In the case of a shopping cart, is very likely that a user will be using different hardware each visit, so it is important to facilitate the transfer process as taught in Allard.
Regarding claim 2, Bell teaches wherein each of the cart-mountable POS apparatuses includes a display (210), and the server is further configured to cause the display of the second cart-mountable POS apparatus to display, upon receiving the second login information, a display element that was previously displayed on the display of the first cart-mountable POS apparatus [0020].
Regarding claim 3, Bell teaches wherein each of the cart-mountable POS apparatuses includes a code reader [0021], and the display element includes a product list including product information related to a product code read by the code reader of the first cart-mountable POS apparatus (promotional information, [0020]).
Regarding claim, 4 Bell teaches wherein the server is further configured to cause the display of the first cart-mountable POS apparatus to display a cart switch notification after update of the first data record (displayed information is updated when the customer logs in – [0020]).
Regarding claim 5, Bell teaches wherein the server causes the display of the first cart-mountable POS apparatus to display the cart switch notification upon receiving an operation instruction from the first cart mountable POS apparatus after the update of the first data record (logging into cart mounted device will display info described in paragraph 0020, this info indicates that a cart has been logged on to and is therefore considered a “switch notification”).
Regarding claim 7, Bell teaches wherein the user interface includes an optical code reader configured to read a code symbol representing the customer ID [0021].
Regarding claim 8, Bell teaches wherein the server is further configured to check whether there is a data record already associated with the first customer ID upon receiving the first login formation and generate the first data record only if there is no data record already associated with the first customer ID (database is updated with customer information, [0022]).
Regarding claim 9, Bell teaches wherein the server is further configured to check whether a transaction associated with the first data record has been completed and delete the first data record if the transaction has been completed (list of active shoppers is maintained – [0022]).
Regarding claim 10, Bell teaches wherein the first data record is also associated with a transaction ID (308, 310), and the server is further configured to transmit transaction data including the transaction ID and the first data record, receive a completion notification in response to the transmitted transaction data (312) and determine whether the transaction has been completed based on the receiving of the completion notification (312, 314).
Regarding claims 11-15 and 17-20, these claims are analogous to the claims above and are also taught by Bell and Allard.
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell as modified by Allard and further in view of Muderlak et al. (US 2014/0263807 A1). The teachings of Bell and Allard have been discussed above.
Regarding claims 6 and 16, Bell lacks the battery.
Muderlak teaches wherein each of the cart-mountable POS apparatuses further includes a battery, and the processor of each of the cart-mountable POS apparatuses is further configured to control the display to display a warning when a remaining power level of the battery decreases to a predetermined threshold level [0038].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide the battery indicator because it allows the customer to know when the device is going to stop functioning. This is especially useful as the customer is not always in possession of the device and may not know the last time the batteries were changed or charged.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Allard and are required by the amendment regarding the disassociating.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876